DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8 and 9 are dependent from claim 1, which recites administering mesenchymal stromal cells (MSC) engineered to express a chimeric antigen receptor (iCAR) that specifically binds folate receptor beta (FR). Claim 8 recites that the iCAR specifically binds to a small molecule non-endogenous antigenic moiety.  Thus, claim 8 is drawn to a different method that is not within the scope of claim 1.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 is drawn to a kit comprising acellular composition of engineered MSC for use in the method of claim 1 (from claim 15) and “a suitable targeting antibody”. The MSC in the method of claim 1 are engineered to express a chimeric antigen receptor (iCAR) that specifically binds folate receptor beta (FR), which is taught in the specification to target the cells to sites where activated myeloid cells are present. Therefore, it is unclear what would constitute a suitable targeting antibody to use together with cells that are already targeted.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160237407 (Wagner) taken together with US 20140286973 (Powell) and US 20190167725 (Park).
Wagner teaches MSC engineered to express a chimeric antigen receptor (CAR) to enhance migration into tumors and induce, among other responses, the reduction of inflammation (Abstract). The antigen binding domain of the CAR binds to a tumor antigen, thereby acting as a means of triggering enhanced adhesion of the MSC to cancer cells [0031]. The CAR-MSC are constructed by transfection of a CAR gene into expanded MSC in culture [0031] and may be autologous or allogeneic with respect to the recipient of treatment [0035]. Thus, the methods and cells in Wagner are similar to those of the instant claims, with the exception that Wagner does not teach that the antigen binding domain of the CAR should be specific for FR. 
Powell teaches methods of administering a genetically modified T cell expressing a CAR that comprises a FR binding domain (Abstract). The CAR-T cells can be used to target proinflammatory mononuclear cells and thereby treat diseases associated with proinflammatory macrophages [0249], including diabetes [0197]. Thus, the cells and methods disclosed in Powell are similar to those of the instant clams, with the exception that CAR-expressing cells are T cells, not MSC. 
Motivation to make and use MSC that are targeted to sites of inflammation is illustrated in Park. Park teaches that MSC are known to be anti-inflammatory when they are localized to sites of inflammation [0007]. This inherent property of MSC would be well-known to the person of skill in the art prior to filing of the instant application. Furthermore, while localization to inflammatory sites occurs naturally in response to inflammatory cytokines [0007], Park teaches (whole document) that it would be desirable to improve the migration and localization of MSC, 
Given that targeting of MSC can be effected by CAR (Wagner) and that CAR specific for FR can be used to target cells to proinflammatory macrophages (Powell), it is predictable that expression of CAR specific for FR in MSC would produce cells that are targeted to proinflammatory macrophages, thereby providing a means to achieve the desirable goal of improving migration and localization of MSC. Therefore, the methods of Claims 1, 7, 10-13, and the product of claim 15 are prima facie obvious to one of skill in the art prior to the filing of the instant application.
It is further noted that the specification does not disclose any working example of MSC engineered as in claim 1, nor of targeting by direct binding of a CAR to FR. Therefore, the rejected claims appear to rely on the predictability that forms the basis of this rejection for enablement.
Conclusion
Claims 1 and 7-16 are rejected.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647